Citation Nr: 0823126	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


 



INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran's service-connected disabilities have not been 
shown by competent (clinical) evidence of record to render 
him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of the award of the 
benefit sought.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  
 
In the present case, VA issued notice by means of March 2005 
and August 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, and 
informed him of the law pertaining to effective dates.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA was issued 
after the initial AOJ adjudication of the claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
treatment and examinations.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

Information provided by the Social Security Administration 
(SSA) reflects that the veteran is in receipt of SSA 
benefits.  However, the duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.  In this case, the 
information provided by SSA does not show that the veteran is 
in receipt of such SSA benefits as a result of any 
disability.  There is no indication, then, that the records 
would be relevant to the claim here.  Also, what is "of 
consequence" in this case is the veteran's inability to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  There is no indication 
that Social Security records would include such information, 
so remanding the case to obtain such records would serve no 
useful purpose.  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007). 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2007).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) in the first instance.  Should 
the Board find that a case it is reviewing on appeal, which 
has not been previously referred by the RO to the Director, 
Compensation and Pension Service, is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service.  However, the Board may not grant a total rating in 
the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  As such, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Legal Analysis

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for post-traumatic stress disorder, rated 
as 50 percent disabling, diabetes mellitus, rated as 20 
percent disabling, peripheral neuropathy of the bilateral 
upper and lower extremities, rated as 10 percent disabling, 
each, a forehead scar, rated as noncompensable, and erectile 
dysfunction, rated as noncompensable.  The combined rating 
for the service-connected disabilities is 80 percent; see 38 
C.F.R. § 4.25.  He therefore meets the percentage 
requirements of 38 C.F.R. § 4.16(a) (2007) for eligibility 
for a TDIU.  

Nevertheless, despite having a combined disability rating of 
80 percent, the Board concludes that the evidence does not 
establish that the veteran's service-connected disabilities 
have rendered him unemployable.  In this regard, the Board 
acknowledges that the veteran, in an April 2005 VA 
examination report, indicated that he quit his job as a 
factory laborer mostly because of his mental problem.  
Additionally, on VA examination in November 2006, the veteran 
reported that he retired in 1994 from employment, where he 
had worked for over 30 years and that he thought that he 
might be fired because he was missing so much time from work.  
However, on a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
February 2005, the veteran, while noting that he last worked 
full-time in June 1994, indicated that 2000 was the date that 
he became too disabled to work.  He also reported that that 
he did not leave such job, where he had worked since October 
1963, because of his disabilities, and that he did not 
receive or expect to receive disability retirement benefits.  
He also indicated he had completed high school, and had 
occupational experience as a painter.

The evidence of record does not reflect that the veteran has 
attempted to look for work since his 1994 retirement.  
Indeed, on his VA Form 21-8940, the veteran reported that he 
had not tried to obtain employment since he became too 
disabled to work.  Further, on VA examination in November 
2006, the veteran reported that he had not worked since 
retiring.  The examiner also indicated that the veteran had 
not sought out additional employment since his last 
examination and that he seemed comfortable living on his 
retirement and VA benefits.  However, a veteran's unemployed 
status is not synonymous with unemployability.  

Significantly, there is no medical evidence of record that 
establishes that the veteran's service-connected 
disabilities, considered in combination, have rendered him 
unemployable.  In this regard, the November 2006 VA examiner 
stated that the veteran's "post-traumatic stress disorder 
symptoms alone would not render him unemployable, but might 
contribute to this with associated medical problems."  
However, there is no medical evidence of record that, when 
the service-connected PTSD is considered in combination with 
his other service-connected disabilities (i.e. diabetes 
mellitus, peripheral neuropathy, forehead scar, and erectile 
dysfunction), the veteran is rendered unemployable.  Indeed, 
it is significant to point out that on VA examination in 
April 2005, the examiner reported that the veteran's 
activities of daily living were not affected by the veteran's 
service-connected peripheral neuropathy of the upper and 
lower extremities.  On VA examination in December 2006 it was 
noted that the veteran had non-insulin dependent diabetes 
mellitus, type II, and that medication helped.  His forehead 
scar has not been shown to be disfiguring or to have resulted 
in any functional impairment.  Moreover, the veteran has not 
contended, and it has not been shown, that his erectile 
dysfunction precludes employment consistent with his 
occupational experience as a painter and high school 
education.

Thus, in the absence of any competent evidence that the 
veteran's service-connected disabilities, alone, even when 
considered in combination, are such as to preclude his 
securing and maintaining substantially gainful employment 
consistent with his education and occupational experience, 
the Board concludes that the preponderance of the evidence is 
against the claim.  Hence, a total rating based on individual 
unemployability is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


